DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/09/2021.
Claims 1-30 have been examined and rejected.
Allowable Subject Matter
Claims 4-6, 14, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 15-19, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2020/0235832A1) in view of Lee* (US20220190977A1). 
Regarding Claim 1, Lee discloses a method of communications at a user equipment (UE) (see FIG. 9), comprising: 
receiving a channel state information (CSI) report configuration, from a network entity, that includes a report quantity parameter set to indicate use of a signal-to- interference-and-noise ratio (SINR), wherein the report quantity parameter is configured to trigger the UE to measure the SINR of at least one communication channel associated with the network entity (see para 280, A UE receives an SINR report configuration from a BS); 
obtaining an SINR measurement in response to receiving the CSI report configuration with the report quantity parameter set to indicate use of the SINR (see paras 283-284, On the basis of the SINR report configuration, the UE may perform the following: When an interference measurement resource related to a channel measurement RS resource is configured for the UE, an SINR related to the channel measurement RS resource may be calculated based on a first interference measurement result calculated based on the interference measurement resource); and 
transmitting a CSI report including the SINR measurement to the network entity (see para 286, The UE may report the SINR calculated with the above method to the BS).
Wei discloses that a UE receives SINR report configuration from the base station.
Wei does not specify that the SINR report configuration is a channel state information (CSI) report configuration.
In the same field of endeavor, Lee* discloses this information: see paras 547, the UE receives configuration information related to CSI report from the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the SINR report configuration received from the base station, is configuration information related to CSI report, as taught by Lee*, to perform channel estimation and interference measurement (see Lee*, para 551).

Regarding Claims 2, 11, 18, 27, Lee discloses: the report quantity parameter is set to indicate use of a CSI reference signal (RS) resource indicator (CRI) SINR (cri-SINR) (see para 273,  When the L1-SINR report is configured for the UE (e.g., ReportQuantity=‘cri-SINR’), the UE may assume that an RS (e.g., NZP CSI-RS resource) is transmitted from the BS).

Regarding Claims 3, 12, 28, Lee discloses at para 209, A UE is not expected to be configured with more than 64 NZP CSI-RS resources in resource setting for channel measurement for a CSI-ReportConfig with the higher layer parameter reportQuantity set to ‘none’. ‘cri-RI-CQI’. ‘cri-RSRP’ or ‘ssb-Index-RSRP’.
Lee discloses ssb-Index-RSRP, but does not disclose “ssb-Index-SINR”, i.e.:  the report quantity parameter is set to indicate use of a synchronization signal block (SSB) index SINR (ssb-Index-SINR).
In the same field of endeavor, Lee* discloses this limitation: see para 514, SSB instead of NZP-CSI-RS-Resource may be used as CMR. In this case, ssb-index-L1-SINR may be used instead of cri-L1-SINR.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, measure ssb-Index-SINR, as taught by Lee*, to perform SSB based SINR measurement.

Regarding Claims 7, 15, 19, 23, 29, Lee discloses the method of claim 1, wherein the CSI report configuration including the report quantity parameter set to a CSI reference signal (RS) resource indicator SINR (cri-SINR) is associated with configured non-zero-power (NZP) CSI reference signal (RS) resources in a corresponding NZP-CSI-RS resource set for channel measurement and at least one of: an associated CSI interference management (IM) resource in a corresponding csi- IM resource set (see paras 273-274, When the conditions are satisfied and L1-SINR report is configured for the UE (e.g., ReportQuantity=‘cri-SINR’), the UE may assume that an RS (e.g., NZP CSI-RS resource) transmitted from the BS is repeatedly transmitted once on one OFDM symbol in the time domain. In order for the UE to calculate the SINR, accurate measurement of interference signal power is required. When an IMR (e.g., ZP CSI-RS, CSI-IM, etc.) on which a desired signal is not transmitted is used for SINR calculation, the UE may more accurately measure the interference signal power), or 

Regarding Claims 8, 16, 24, 30, Lee discloses the method of claim 1, wherein the CSI report configuration including the report quantity parameter set to a synchronization signal block (SSB) index SINR (ssb- Index-SINR) corresponding to a configured entry of an associated csi-SSB resource list in a corresponding CSI-SSB resource set for channel measurement and at least one of: an associated CSI interference management (IM) resource in a corresponding csi- IM resource set or 
Lee discloses ssb-Index-RSRP, but does not disclose “ssb-Index-SINR”, i.e.:  the report quantity parameter is set to indicate use of a synchronization signal block (SSB) index SINR (ssb-Index-SINR).
In the same field of endeavor, Lee* discloses: the CSI report configuration including the report quantity parameter set to a synchronization signal block (SSB) index SINR (ssb- Index-SINR) corresponding to a configured entry of an associated csi-SSB resource list in a corresponding CSI-SSB resource set for channel measurement and at least one of: an associated CSI interference management (IM) resource in a corresponding csi- IM resource set (see para 511, CSI-RS interference resource CRI having the best beam quality (e.g., L1-RSRP or L1-SINR, this parameter may be configured by the BS), and/or a beam quality corresponding to the CRI may be reported to the BS. For example, based on the configuration B, the UE may report, to the BS, at least one CRI that provides the lowest beam quality while having the same CMR as the selected CRI, and/or a beam quality corresponding to the at least one CRI. In this case, whereas the corresponding CRI has the same channel measurement resource CMR as the CRI having the best beam quality, the corresponding CRI may have different interference measurement resources IMRs). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, measure ssb-Index-SINR, as taught by Lee*, so that the BS may allow a beam causing interference not to be configured in different UEs in the same time/frequency resources, resulting in an increase in UE performance (see Lee*, para 511).

Regarding Claims 9, 25, Lee discloses: determining that a CRI corresponding to an index value is associated with an entry iterated by the index value and another value of a configured set of CSI RS resources for channel or interference measurement, wherein the CSI report including the SINR measurement is transmitted on at the entry (see para 216, If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to ‘cri-RSRP’, ‘cri-RI-PMI-CQI’/i.e. representing SINR, ‘cri-RI-i1’. ‘cri-RI-i1-CQI’. ‘cri-RI-CQI’ or ‘cri-RI-LI-PMI-CQI’, and Ks, >1 resources are configured in the corresponding resource set for channel measurement, then the UE shall derive the CSI parameters other than CRI conditioned on the reported CRI, where CRI k (k≥0) corresponds to the configured (k+1)-th entry of associated nzp-CSI-RSResource in the corresponding nzp-CSI-RS-ResourceSet for channel measurement, and (k+1)-th entry of associated csi-IM-Resource in the corresponding csi-IM-ResourceSet (if configured)).

Regarding Claim 10, Lee discloses a method of communications at an apparatus of a network entity, comprising: 
transmitting a channel state information (CSI) report configuration, to a user equipment (UE), that includes a report quantity parameter set to indicate use of a signal- to-interference-and-noise ratio (SINR) (see para 280, the BS may transmit the SINR report configuration to the UE); wherein the report quantity parameter is configured to trigger the UE to measure the SINR of at least one communication channel associated with the network entity (see paras 283-284, On the basis of the SINR report configuration, the UE may perform the following: When an interference measurement resource related to a channel measurement RS resource is configured for the UE, an SINR related to the channel measurement RS resource may be calculated based on a first interference measurement result calculated based on the interference measurement resource); and 
receiving a CSI report including an SINR measurement from the UE (see para 286, The UE may report the SINR calculated with the above method to the BS).
Wei discloses that a UE receives SINR report configuration from the base station.
Wei does not specify that the SINR report configuration is a channel state information (CSI) report configuration.
In the same field of endeavor, Lee* discloses this information: see paras 547, the UE receives configuration information related to CSI report from the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the SINR report configuration received from the base station, is configuration information related to CSI report, as taught by Lee*, to perform channel estimation and interference measurement (see Lee*, para 551).

Regarding Claim 13, Lee discloses the method of claim 10, further comprising transmitting a resource set including a number of configured CSI reference signal (RS) resources from the network entity, wherein the number of configured CSI-RS resources correspond to a value different from: two CSI-RS resources (see para 216, if Ks =2 CSI-RS resources are configured), and a range between two configured CSI-RS resources and eight configured CSI-RS resources (see para 216, If 2<Ks≤8 CSI-RS resources are configured).

Regarding Claim 17, Lee discloses an apparatus for wireless communication (see para 305, FIG. 13, wireless device), comprising: a transceiver; a memory configured to store instructions; and at least one processor communicatively coupled with the transceiver and the memory (see para 307), wherein the at least one processor is configured to: 
receive a channel state information (CSI) report configuration, from a network entity, that includes a report quantity parameter set to indicate use of a signal-to- interference-and-noise ratio (SINR), wherein the report quantity parameter is configured to trigger the UE to measure the SINR of at least one communication channel associated with the network entity (see para 280, A UE receives an SINR report configuration from a BS. As a corresponding operation, the BS may transmit the SINR report configuration to the UE); 
obtain an SINR measurement in response to receiving the CSI report configuration with the report quantity parameter set to indicate use of the SINR (see paras 283-284, On the basis of the SINR report configuration, the UE may perform the following: When an interference measurement resource related to a channel measurement RS resource is configured for the UE, an SINR related to the channel measurement RS resource may be calculated based on a first interference measurement result calculated based on the interference measurement resource); and 
transmit a CSI report including the SINR measurement to the network entity (see para 286, The UE may report the SINR calculated with the above method to the BS).
Wei discloses that a UE receives SINR report configuration from the base station.
Wei does not specify that the SINR report configuration is a channel state information (CSI) report configuration.
In the same field of endeavor, Lee* discloses this information: see paras 547, the UE receives configuration information related to CSI report from the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the SINR report configuration received from the base station, is configuration information related to CSI report, as taught by Lee*, to perform channel estimation and interference measurement (see Lee*, para 551).

Regarding Claim 26, Lee discloses an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to: 
transmit a channel state information (CSI) report configuration, to a user equipment (UE), that includes a report quantity parameter set to indicate use of a signal- to-interference-and-noise ratio (SINR) (see para 280, the BS may transmit the SINR report configuration to the UE), wherein the report quantity parameter is configured to trigger the UE to measure the SINR of at least one communication channel (see paras 283-284, On the basis of the SINR report configuration, the UE may perform the following: When an interference measurement resource related to a channel measurement RS resource is configured for the UE, an SINR related to the channel measurement RS resource may be calculated based on a first interference measurement result calculated based on the interference measurement resource); and 
receive a CSI report including an SINR measurement from the UE (see para 286, The UE may report the SINR calculated with the above method to the BS).
Wei discloses that a UE receives SINR report configuration from the base station.
Wei does not specify that the SINR report configuration is a channel state information (CSI) report configuration.
In the same field of endeavor, Lee* discloses this information: see paras 547, the UE receives configuration information related to CSI report from the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the SINR report configuration received from the base station, is configuration information related to CSI report, as taught by Lee*, to perform channel estimation and interference measurement (see Lee*, para 551).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472